PER CURIAM.
We affirm the trial court’s order that grants in part, and denies in part, defendant’s motion to correct an illegal sentence. However, we remand with directions to the trial court to correct the two typographical errors in the order on appeal as follows. On page one of the order, what appears in the last line as “Count IV” shall be corrected to read “Count VI.” On page two of the order, on the first line, Roman Numeral “II” shall be corrected to read Roman Numeral “HI.”
Affirmed; remanded with directions.
JORGENSON and GODERICH, JJ., concur.